Hr. Justice Scholfield delivered the opinion of the Court: This appeal is prosecuted to reverse the decree of the court below, dismissing appellant’s bill. The object of the bill was to enjoin the collection of a judgment at law, upon the ground that it was taken in violation of an agreement to continue the case until a subsequent term of the court. The evidence is very unsatisfactory whether such an agreement as is claimed by the bill was, in fact, made; but, aside from that, the evidence clearly shows that appellant was present in the court when the default was taken against him, and it is not pretended that he made any effort to have it set aside. If the default was taken in violation of an agreement to continue the case, appellant, being present when the case was called, should have made known the agreement to the court; or, at all events, he should have moved to set aside the default. His remedy was complete at law, and it was the result of his own negligence that he did not avail of it. Equity, under such circumstances, can afford no relief. The decree is affirmed. Decree affirmed.